          Case 2:20-cv-00486-JJT Document 68 Filed 03/01/21 Page 1 of 8




 1   WO
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                                FOR THE DISTRICT OF ARIZONA
 8
 9    Geofry Bussen,                                    No. CV-20-00486-PHX-JJT
10                   Plaintiff,                         ORDER
11    v.
12    North Pointe Insurance Company, et al.,
13                   Defendants.
14
15           At issue is Defendants Sedgwick Claims Management Services, Inc.’s and Shanna
16   Garrett’s Motion to Dismiss Plaintiff’s Complaint (Doc. 12, MTD) to which Plaintiff
17   Geofry Bussen filed a Response (Doc. 21, Resp.), and Defendants filed a Reply (Doc. 23,
18   Reply). In this Order, the Court will also resolve Plaintiff’s Motion for Leave to File First
19   Supplemental Complaint (Doc. 38), to which Defendants filed a Response (Doc. 40). The
20   Court resolves these Motions without oral argument. See LRCiv 7.2(f).
21   I.      BACKGROUND
22           In the Complaint (Doc. 1, Compl.), Plaintiff alleges the following: Plaintiff was an
23   employee at Launch Technical Workforce. On or about January 15, 2019, he was moving
24   a heavy box and suffered injury. (Compl. ¶ 9.) He subsequently filed a workers’
25   compensation claim with Defendant North Pointe Insurance Company (“North Pointe”),
26   the carrier that issued his workers’ compensation policy. (Compl. ¶ 10.) Defendant
27   Sedgwick Claims Management Services (“Sedgwick”) is the third-party administrator of
28   this workers’ compensation coverage. (Compl. ¶ 4.) The claim was assigned to Defendant
       Case 2:20-cv-00486-JJT Document 68 Filed 03/01/21 Page 2 of 8




 1   Shanna Garrett, an individual policy adjuster, for processing and handling. (Compl. ¶ 10.)
 2   The insurance carriers denied Plaintiff’s claim. (Compl. ¶ 10.)
 3          Plaintiff alleges that while evaluating his insurance claim, Defendants failed to
 4   properly investigate his claim and, without reasonable basis or investigation, denied
 5   payment of the insurance benefits he was owed.
 6          Plaintiff then initiated proceedings before the Industrial Commission of Arizona.
 7   Subsequently, North Pointe, Sedgwick, and Garrett reversed their denial on August 20,
 8   2019. Plaintiff claims that because of the initial denial of his workers’ compensation claim,
 9   he has suffered financial harm as well as additional physical harm stemming from delayed
10   medical treatment. While the Industrial Commission of Arizona retained jurisdiction to
11   determine the benefits payable under the Arizona Workers’ Compensation Act, Plaintiff
12   now seeks relief in this Court for the harm caused by the initial denial of his workers’
13   compensation claim.
14          In addition to a claim Plaintiff has raised against North Pointe alleging breach of the
15   duty of good faith and fair dealing, Plaintiff also claims that both Sedgwick and Garrett
16   aided and abetted North Pointe’s breach of its duties. Additionally, Plaintiff seeks punitive
17   damages, alleging that Defendants acted intentionally, fraudulently, and with malice.
18          The Court now resolves Sedgwick’s and Garrett’s Motion to Dismiss Plaintiff’s
19   claim of aiding and abetting and prayer for punitive damages.
20   II.    LEGAL STANDARD
21          A dismissal under Federal Rule of Civil Procedure 12(b)(6) for failure to state a claim
22   can be based on either (1) the lack of a cognizable legal theory or (2) insufficient facts to
23   support a cognizable legal claim. Balistreri v. Pacifica Police Dep’t, 901 F.2d 696, 699
24   (9th Cir. 1990). “While a complaint attacked by a Rule 12(b)(6) motion does not need detailed
25   factual allegations, a plaintiff’s obligation to provide the ‘grounds’ of his ‘entitle[ment] to
26   relief’ requires more than labels and conclusions, and a formulaic recitation of the elements
27   of a cause of action will not do.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007); see
28   also Fed. R. Civ. P. 8(a). The complaint must thus contain “sufficient factual matter, accepted


                                                  -2-
       Case 2:20-cv-00486-JJT Document 68 Filed 03/01/21 Page 3 of 8




 1   as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S.
 2   662, 678 (2009) (quoting Twombly, 550 U.S. at 570). “[A] well-pleaded complaint may
 3   proceed even if it strikes a savvy judge that actual proof of those facts is improbable, and
 4   that ‘recovery is very remote and unlikely.’” Twombly, 550 U.S. at 556 (quoting Scheuer v.
 5   Rhodes, 416 U.S. 232, 236 (1974)).
 6   III.   ANALYSIS
 7          A.     Aiding & Abetting
 8          Under Arizona law, “claims of aiding and abetting tortious conduct require proof of
 9   three elements: (1) the primary tortfeasor must commit a tort that causes injury to the
10   plaintiff; (2) the defendant must know that the primary tortfeasor’s conduct constitutes a
11   breach of duty; and (3) the defendant must substantially assist or encourage the primary
12   tortfeasor in the achievement of the breach.” Temple v. Hartford Ins. Co. of Midwest, 40 F.
13   Supp. 3d 1156, 1170 (D. Ariz. 2014) (citing Wells Fargo Bank v. Ariz. Laborers, Teamsters
14   & Cement Masons Local No. 395 Pension Trust Fund, 38 P.3d 12, 23 (Ariz. 2002), as
15   corrected (Apr. 9, 2002)). The party charged with aiding and abetting must have
16   knowledge of the underlying tortious violation, and knowledge can be inferred from the
17   circumstances. Id.
18          In this case, taking Plaintiff’s factual allegations to be true, the question of whether
19   Plaintiff’s aiding and abetting claims against Sedgwick and Garrett are viable hinges on
20   the third element: whether Sedgwick and Garrett substantially assisted or encouraged North
21   Pointe’s alleged breach of the duty of good faith and fair dealing. Specifically, the issue is
22   whether Plaintiff’s aiding and abetting claim is viable when it arises from the same actions
23   upon which the principal tort is based.
24          The parties have presented case law both allowing and disallowing an aiding and
25   abetting claim against a third-party insurance administrator such as Sedgwick and an
26   individual insurance adjuster such as Garrett. No case is clearly controlling in this instance.
27   See Lambert v. Liberty Mut. Fire Ins. Co., No. CV-14-00521-JWS, 2014 WL 5432154, at
28   *3 (D. Ariz. Oct. 24, 2014) (“Although federal courts in this district have consistently held


                                                   -3-
       Case 2:20-cv-00486-JJT Document 68 Filed 03/01/21 Page 4 of 8




 1   that Arizona law would permit a claim against an adjuster [or third party administrator] for
 2   aiding and abetting an employer’s bad faith, no conclusive Arizona case law exists.”).
 3          Assuming aiding and abetting claims against a third-party administrator or an
 4   individual adjuster are viable in Arizona, “the plaintiff must still show the elements of a
 5   separate tort by the third-party administrator or adjuster against whom the claim of aiding
 6   and abetting is being alleged.” Lemaster v. Hartford Ins. Co. of the Midwest, No. CV-13-
 7   02017-PHX-JJT, 2016 WL 705125, at *10 (D. Ariz. Feb. 23, 2016). The Lemaster case, in
 8   which this Court granted summary judgment against a plaintiff alleging aiding and abetting
 9   claims against an individual insurance adjuster, is joined by numerous recent cases in this
10   District that reinforce the determination that a separate action is required. Id.; see also
11   Rosso v. Liberty Ins. Co., CV-00860- PHX-DLR, 2016 WL 4013614, at *2 (D. Ariz.
12   July 27, 2016) (holding that because the plaintiff did not allege any separate tortious
13   conduct committed by the defendants in the plaintiff’s aiding and abetting claim, the
14   plaintiff failed to state a claim for relief); Ortiz v. Zurich Am. Ins. Co., No. CV-13-02097-
15   PHX-JAT, 2014 WL 1410433, at *3 (D. Ariz. April 11, 2014) (“There must be some factual
16   allegation showing [the secondary tortfeasor] took separate action in concert with the
17   action giving rise to [the plaintiff’s] claim against the [primary tortfeasor]. . . . Because
18   Plaintiff alleges the same actions give rise to both the bad faith claim and the aiding and
19   abetting claim, Plaintiff has failed to state a claim against [Defendant].”); Jones v. Colo.
20   Cas. Ins. Co., No. CV 12-1968-PHX-JAT, 2013 WL 4759260, at *3 (D. Ariz. Sept. 4,
21   2013) (same); Young v. Liberty Mut. Grp., Inc., No. CV-12-2302-JAT, 2013 WL 840618,
22   at *3–4 (D. Ariz. Mar. 6, 2013) (same).
23          Here, Plaintiff alleges in his Complaint that, as a result of denying his insurance
24   claim, Sedgwick and Garrett aided and abetted North Pointe in breaching the duty of good
25   faith and fair dealing. However, Plaintiff has not alleged any additional facts showing that
26   either Sedgwick or Garrett engaged in tortious conduct that aided or abetted the breach of
27   duty, aside from denying his claim. Instead, he has claimed the denial of his insurance
28   claim as the basis of both the breach of duty of good faith and fair dealing and aiding and


                                                 -4-
       Case 2:20-cv-00486-JJT Document 68 Filed 03/01/21 Page 5 of 8




 1   abetting claims. Plaintiff’s allegations are thus insufficient to state a claim for aiding and
 2   abetting against Sedgwick and Garrett.
 3          The Court is not persuaded to the contrary by the cases Plaintiff cites in his Response
 4   (Resp. at 6). Additionally, the majority of the cases that Plaintiff lists rely on analysis
 5   provided by one case: Chalpin v. Snyder, 207 P.3d 666 (Ariz. Ct. App. 2008). In Chalpin,
 6   the Arizona Court of Appeals reversed the trial court’s granting of a motion to dismiss the
 7   plaintiff’s claim of abetting and abetting against the defendant, an attorney representing an
 8   insurance company. Id. Chalpin is distinguishable from the present case because the
 9   plaintiff there “alleged two separate tortious acts: (1) bad faith against the insurer, and
10   (2) malicious prosecution against the attorney, which aided the insurer’s alleged bad faith.”
11   Rosso, 2016 WL 4013614, at *2. Accordingly, the list of cases provided by Plaintiff, which
12   follow the “logic” in Chalpin, are unpersuasive in this instance.
13          Plaintiff also notably relies on Lipsky v. Safety National Casualty Corp. to argue
14   against the determination that a separate and distinct action is necessary for an aiding and
15   abetting claim to be viable. Lipsky v. Safety Nat’l Cas. Corp., 2017 WL 443525 (Ariz. Ct.
16   App. Feb. 2, 2017). But the Lipsky opinion—which is unpublished and therefore not
17   precedential under the Arizona state court rules—did not even discuss whether there was
18   any separate conduct on behalf of the insurance adjuster to assist or encourage the principal
19   defendant’s breach of duty. Id. Further, the decision in Lipsky relied solely on the analysis
20   of Chalpin. Id. Because the analysis in Lipsky merely glosses over the primary issue before
21   the Court, it is also unpersuasive.
22          As a result, the Court finds that Plaintiff has failed to state a claim showing that
23   Sedgwick and Garrett engaged in separate conduct that substantially assisted or encouraged
24   North Pointe in allegedly breaching the duty of good faith and fair dealing. Thus, the Court
25   will grant Sedgwick’s and Garrett’s Motion to Dismiss the aiding and abetting claim filed
26   against them.
27          If a defective complaint can be cured, the plaintiff is entitled to amend the complaint
28   before his claims are dismissed with prejudice. Lopez v. Smith, 203 F.3d 1122, 1130 (9th Cir.


                                                 -5-
       Case 2:20-cv-00486-JJT Document 68 Filed 03/01/21 Page 6 of 8




 1   2000). In his Response, Plaintiff neither identified any additional factual allegations nor
 2   requested leave to amend, and it does not appear that amendment can cure Plaintiff’s aiding
 3   and abetting claims against Sedgwick and Garrett. Accordingly, the Court will dismiss the
 4   claims with prejudice.
 5          B.     Punitive Damages
 6          Plaintiff alleges that Sedgwick and Garrett are liable for punitive damages. Of
 7   course, Plaintiff’s ability to recover punitive damages from Sedgwick and Garrett is
 8   predicated on the viability of Plaintiff’s aiding and abetting claim. Without such a claim,
 9   the prayer for punitive damages also fails.
10          C.     Motion to Amend
11          Plaintiff also filed a “Motion for Leave to File First Supplemental Complaint”
12   (Doc. 38), seeking to add allegations to the Complaint of actions North Pointe took
13   subsequent to those already in the Complaint and up until the June 2020 authorization of
14   surgery, which actions Plaintiff contends further demonstrate bad faith on North Pointe’s
15   part. North Pointe opposes the Motion, asserting it is untimely and prejudicial.
16          A party may amend a pleading once as a matter of course within 21 days after
17   serving it, or within 21 days of service of, inter alia, a Rule 12(b)(6) motion. Fed. R. Civ.
18   P. 15(a). In all other circumstances, absent the opposing party’s written consent, a party
19   must seek leave to amend from the court. Fed. R. Civ. P. 15(a)(2). Although the decision
20   to grant or deny a motion to amend is within the trial court's discretion, “Rule 15(a) declares
21   that leave to amend shall be freely given when justice so requires.” Foman v. Davis, 371
22   U.S. 178, 182 (1962) (citation and internal quotation marks omitted). “In exercising its
23   discretion with regard to the amendment of pleadings, a court must be guided by the
24   underlying purpose of Rule 15—to facilitate a decision on the merits rather than on the
25   pleadings or technicalities.” Eldridge v. Block, 832 F.2d 1132, 1135 (9th Cir. 1987)
26   (citation and internal quotation marks omitted).
27          However, the policy in favor of allowing amendments is subject to limitations. After
28   a defendant files a responsive pleading, leave to amend is not appropriate if the


                                                   -6-
       Case 2:20-cv-00486-JJT Document 68 Filed 03/01/21 Page 7 of 8




 1   “amendment would cause prejudice to the opposing party, is sought in bad faith, is futile,
 2   or creates undue delay.” Madeja v. Olympic Packers, 310 F.3d 628, 636 (9th Cir. 2002)
 3   (citation and internal quotation marks omitted). “Futility alone can justify the denial of a
 4   motion for leave to amend.” Nunes v. Ashcroft, 375 F.3d 805, 808 (9th Cir. 2003).
 5          While a party may still amend a pleading after the deadline set in a Scheduling
 6   Order, Fed. R. Civ. P. 16 dictates that “[a] schedule may be modified only for good cause
 7   and with the judge’s consent.” Thus, once a deadline for amended pleadings has passed,
 8   the Court may consider whether amendment would be proper under Rule 15 only after a
 9   party has shown good cause under Rule 16. Under the Rule 16 “good cause” standard,
10   “[t]he district court may modify the pretrial schedule if it cannot reasonably be met despite
11   the diligence of the party seeking the extension.” Johnson v. Mammoth Rec., Inc., 975 F.2d
12   604, 609 (9th Cir. 1992) (internal quotation omitted). And “[a]lthough the existence or
13   degree of prejudice to the party opposing the modification might supply additional reasons
14   to deny a motion, the focus of the inquiry is upon the moving party’s reasons for seeking
15   modification.” Id.
16          Here, Plaintiff represented to the Court at the Rule 16 scheduling conference that he
17   did not intend to amend the Complaint, and thus no deadline for amendment was set.
18   (Doc. 37.) Plaintiff’s present request to amend comes after the scheduling conference. With
19   regard to Rule 16’s good cause standard, Plaintiff argues that he did not discover the
20   additional allegations he would like to add until he reviewed Defendants’ initial
21   disclosures, which was after the scheduling conference. While the Court understands that
22   parties may uncover new information in discovery, the Court could also find that the act of
23   stipulating not to amend a pleading before reviewing the opposing side’s initial disclosures
24   itself constitutes a lack of diligence. That said, the allegations Plaintiff proposes to add are
25   not substantially different from those already in the Complaint, but rather simply extend
26   the time frame regarding actions North Pointe took. The prejudice to North Pointe is
27   therefore minimal. Likewise, North Pointe has not demonstrated that the additional
28   allegations would be futile or are otherwise infirm under Rule 15.


                                                  -7-
       Case 2:20-cv-00486-JJT Document 68 Filed 03/01/21 Page 8 of 8




 1          Accordingly, the Court will allow Plaintiff to amend the Complaint, but the
 2   amendment is limited to adding factual allegations of actions taken by North Pointe up to
 3   the June 2020 authorization of surgery and related only to the breach of the duty of good
 4   faith and fair dealing claim (and associated punitive damages claim, if applicable) against
 5   North Pointe. Indeed, considering the Court’s conclusions above, any Amended Complaint
 6   must not include the claims of aiding and abetting and punitive damages against Sedgwick
 7   and Garrett. Further, the amended pleading must be titled “Amended Complaint,” not
 8   “Supplemental Complaint” as proposed by Plaintiff. In this District, each case has only one
 9   operative complaint at a time, and supplements are thus not permitted.
10          IT IS THEREFORE ORDERED granting Defendants Sedgwick Claims
11   Management Services, Inc.’s and Shanna Garrett’s Motion to Dismiss Plaintiff’s
12   Complaint (Doc. 12). Plaintiff’s claims against Sedgwick and Garrett are dismissed with
13   prejudice. Plaintiff’s claims against Defendant North Pointe Insurance Company remain
14   pending.
15          IT IS FURTHER ORDERED granting in part Plaintiff’s Motion for Leave to File
16   First Supplemental Complaint (Doc. 38). Plaintiff is limited to the amendments described
17   in this Order, and Plaintiff shall file the Amended Complaint by March 10, 2021.
18          Dated this 1st day of March, 2021.
19
20                                         Honorable John J. Tuchi
                                           United States District Judge
21
22
23
24
25
26
27
28


                                                 -8-
